UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Annual report 10 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 81 About the Trustees 82 Officers 84 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). We may have to invest the proceeds from prepaid investments, including mortgage backed investments, in other investments with less attractive terms and yields. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees December 9, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 10–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Bloomberg Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 10–13 for additional fund performance information. Index descriptions can be found on page 16. 4 Income Fund Mike is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Mike Salm, your fund is managed by Brett S. Kozlowski, CFA. Mike, what was the fund’s investment environment like during the 12 - month reporting period ended October31, 2016? Shortly after the period began, investors became increasingly risk averse. Declining prices for oil and other commodities, along with mounting fears of an economic slowdown in China, fueled a broad flight from riskier market sectors and into the perceived safety of U.S. Treasuries and other government securities. Within this environment, bonds carrying credit risk experienced substantial volatility. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Investors reacted to the central bank’s signals with concern, and the uncertainty exacerbated an already volatile market environment. Market turbulence reached a peak on February11, after which credit-sensitive bonds began to benefit from rising commodity prices, Income Fund 5 Credit qualities are shown as a percentage of the fund’s net assets as of 10/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6Income Fund additional economic stimulus by China’s central bank, and improving U.S. economic data. The Fed backed away from a hawkish tone, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. The market upturn accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. And the rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the so-called “Brexit” referendum vote by the United Kingdom to exit the European Union surprised investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, credit-sensitive securities moved higher once again. Credit-sensitive bonds posted another positive month in September, aided by two monetary policy developments. The Fed decided not to raise its target for short-term interest rates but indicated that it may do so in December. In addition, the Bank of Japan pegged its 10-year government bond rate at zero, reducing the risk of a destabilizing spike in global interest rates. Bonds ticked lower in October, as investors tried to handicap the outcome of a closely contested U.S. presidential race. The fund posted a positive return at net asset value, but lagged its benchmark and the average return of its Lipper peer group. What factors hampered relative performance? Our interest-rate and yield-curve positioning was the primary detractor versus the benchmark, partly because the fund’s duration — a key measure of interest-rate sensitivity — was shorter than that of the benchmark. This strategy was particularly detrimental during the first half of the period, when risk-averse sentiment fueled demand for the apparent safety of Treasuries, driving their prices higher and yields lower. We also positioned the portfolio to benefit from a potentially steeper U.S. Treasury yield curve. However, the yield curve generally flattened during the period, so this positioning also worked against the fund’s relative results. During January, we began moving the fund’s duration closer to that of the benchmark, and by period-end, it was about equal with the duration of the Bloomberg Barclays U.S. Aggregate Bond Index. We thought it was prudent to bring the portfolio’s duration more in line with the benchmark should recurrent bouts of market volatility trigger another flight to quality and a decline in rates. How did mortgage prepayment strategies affect performance? Our prepayment strategies, which we implemented with securities such as interest-only collateralized mortgage obligations [IO CMOs], had a net neutral impact on the fund’s results relative to its benchmark. On the positive side, IO CMOs rebounded amid the improved risk sentiment that took hold after February11. Additionally, despite lower interest rates, mortgage prepayment speeds stayed below market expectations, as mortgage refinancing continued to be hampered by stringent bank lending standards. Conversely, a strategy that sought to exploit the yield differential between current-coupon, 30-year agency pass-throughs and 30-year Treasuries detracted from relative performance and negated the benefit of our IO Income Fund 7 CMO positions. Our strategy was designed to benefit if the yield spread between these bonds increased. However, this spread compressed after Brexit, as lower interest-rate volatility and improved risk sentiment fueled increased demand for U.S. agency pass-throughs by foreign investors. Which holdings and strategies aided the fund’s benchmark - relative results? An overweight allocation to investment-grade corporate bonds and a small, out-of-benchmark stake in high-yield debt provided the biggest boost versus the benchmark. After underperforming during the first half of the period, both asset classes rallied from February11 through most of the rest of the period. Corporate credit was bolstered by an improving backdrop for commodities, resurgent demand for riskier asset classes, signs of stabilization in the global economy, and continued accommodation by central banks. Our mortgage-credit holdings modestly aided relative performance, thanks to positive results from a relatively new type of structured product called agency credit risk transfer securities [CRTs]. Agency CRTs have benefited from robust investor demand since they were introduced in late 2013. CRTs are backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRTs is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTs offer higher yields than conventional pass-through securities. Similar to commercial mortgage-backed securities, CRTs are structured into various tranches offering different levels of risk and yield based on the underlying reference pools. The fund increased its dividend rate twice during the period. What factors led to those decisions? In March, the fund’s dividend per class A share was raised from $0.015 to $0.017, and in July, it was further increased to $0.020. These increases were made possible largely due to the higher credit spreads that became available following the market turmoil of January and February. Similar increases were made to other share classes. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and options to hedge the portfolio’s interest-rate risk, to isolate the prepayment risks associated with our CMO holdings, and to help manage the downside risk of these positions. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure. What is your outlook for the coming months? We think U.S. economic growth may accelerate in 2017, but the election of Donald Trump to the U.S. presidency could lead to a struggle of competing forces influencing the economy. On the one hand, we believe President-elect Trump’s policy pronouncements regarding lowering corporate and personal income tax rates, along with increased spending on infrastructure and defense, could bolster growth. We believe that these initiatives will need to be financed at least partly by issuing new government debt, which would tend to push intermediate- and long-term interest rates higher. Conversely, the President-elect’s protectionist rhetoric regarding foreign trade, such as imposing substantial tariffs on imports from China and eliminating or weakening existing trade deals, would likely hamper growth, in our view. Deporting illegal immigrants — another Trump proposal — could also dampen economic growth, since it would remove a significant source of consumer demand. It’s also possible that a more protectionist approach 8Income Fund to trade by the United States could hamper growth in emerging-market countries. Given this outlook, how do you plan to position the fund? We expect to continue taking a tactical approach toward yield-curve positioning, implementing long positions in certain parts of the curve while executing short positions in other areas. We plan to modestly increase the fund’s allocation to prepayment strategies. Historically, exposure to prepayment risk has performed well during periods of rising interest rates, as refinancing of underlying mortgages tends to slow. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (11/1/54) Before sales charge 7.53% 67.97% 5.32% 19.47% 3.62% 6.55% 2.14% 2.33% After sales charge 7.46­ 61.25 4.89 14.69 2.78 2.29 0.76 –1.76 Class B (3/1/93) Before CDSC 7.38­ 58.07 4.69 15.12 2.86 4.21 1.39 1.59 After CDSC 7.38­ 58.07 4.69 13.12 2.50 1.35 0.45 –3.37 Class C (7/26/99) Before CDSC 6.72­ 55.83 4.54 15.15 2.86 4.27 1.40 1.74 After CDSC 6.72­ 55.83 4.54 15.15 2.86 4.27 1.40 0.74 Class M (12/14/94) Before sales charge 7.10­ 63.60 5.05 18.04 3.37 5.76 1.88 2.21 After sales charge 7.04­ 58.28 4.70 14.20 2.69 2.32 0.77 –1.11 Class R (1/21/03) Net asset value 7.26­ 63.71 5.05 18.06 3.38 5.81 1.90 2.29 Class R5 (7/2/12) Net asset value 7.62­ 72.19 5.58 21.22 3.92 7.38 2.40 2.66 Class R6 (7/2/12) Net asset value 7.63­ 72.94 5.63 21.74 4.01 7.83 2.55 2.80 Class Y (6/16/94) Net asset value 7.62­ 71.98 5.57 21.07 3.90 7.35 2.39 2.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10Income Fund Comparative index returns For periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Bloomberg Barclays U.S. Aggregate — † 57.39% 4.64% 15.37% 2.90% 10.81% 3.48% 4.37% Bond Index Lipper Core Bond Funds category — † 51.64 4.21 15.88 2.98 9.71 3.13 4.28 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 10/31/16, there were 506, 444, 399, and 293 funds, respectively, in this Lipper category. † The fund’s benchmark, the Bloomberg Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,807 and $15,583, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $15,828. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $16,371, $17,219, $17,294, and $17,198, respectively. Income Fund 11 Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.208 $0.157 $0.157 $0.196 $0.194 $0.232 $0.232 $0.224 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $6.94 $7.23 $6.87 $6.88 $6.77 $7.00 $6.88 $7.02 $7.04 $7.03 10/31/16 6.89 7.18 6.82 6.84 6.72 6.95 6.84 6.97 7.00 6.99 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 3.48% 3.34% 2.82% 2.81% 3.39% 3.28% 3.33% 3.79% 3.77% 3.61% Current 30-day SEC yield 2 N/A 3.19 2.57 2.57 N/A 2.97 3.07 3.63 3.70 3.57 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (11/1/54) Before sales charge 7.55% 70.34% 5.47% 21.40% 3.95% 9.15% 2.96% 3.30% After sales charge 7.48 63.52 5.04 16.54 3.11 4.79 1.57 –0.83 Class B (3/1/93) Before CDSC 7.41 60.56 4.85 17.00 3.19 6.79 2.21 2.56 After CDSC 7.41 60.56 4.85 15.00 2.83 3.85 1.27 –2.44 Class C (7/26/99) Before CDSC 6.74 58.05 4.68 16.85 3.16 6.68 2.18 2.41 After CDSC 6.74 58.05 4.68 16.85 3.16 6.68 2.18 1.41 Class M (12/14/94) Before sales charge 7.12 65.96 5.20 19.81 3.68 8.24 2.68 2.89 After sales charge 7.07 60.57 4.85 15.91 3.00 4.73 1.55 –0.45 Class R (1/21/03) Net asset value 7.28 66.04 5.20 19.80 3.68 8.26 2.68 2.96 Class R5 (7/2/12) Net asset value 7.65 74.83 5.75 22.95 4.22 9.97 3.22 3.62 Class R6 (7/2/12) Net asset value 7.66 75.34 5.78 23.31 4.28 10.27 3.31 3.61 Class Y (6/16/94) Net asset value 7.65 74.64 5.73 22.82 4.20 9.94 3.21 3.49 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 0.86% 1.61% 1.61% 1.11% 1.11% 0.57% 0.50% 0.61% Annualized expense ratio for the six-month period ended 10/31/16 * 0.87% 1.62% 1.62% 1.12% 1.12% 0.57% 0.50% 0.62% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Income Fund13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 5/1/16 to 10/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.42 $8.22 $8.22 $5.68 $5.69 $2.90 $2.54 $3.15 Ending value (after expenses) $1,021.10 $1,017.40 $1,017.40 $1,019.20 $1,020.20 $1,022.60 $1,024.00 $1,022.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.42 $8.21 $8.21 $5.69 $5.69 $2.90 $2.54 $3.15 Ending value (after expenses) $1,020.76 $1,016.99 $1,016.99 $1,019.51 $1,019.51 $1,022.27 $1,022.62 $1,022.02 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, Income Fund 15 refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16Income Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Income Fund17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny Income Fund 19 in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least February 28, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends 20Income Fund in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of Income Fund21 those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Core Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2015, there were 506, 453 and 403 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was attributable largely to the fund’s interest-rate positioning. The Trustees also noted Putnam Management’s view that the fund’s underperformance over the one-year period was due in part to its investments in corporate bonds, which underperformed during the period as spreads widened due to supply and demand dynamics, slowing global growth, low energy prices and liquidity concerns. The Trustees observed that, although the fund had not performed well in 2015, the fund ranked in the top decile for the five-year period ended December 31, 2015 and that Putnam Management remained confident in the portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 22Income Fund Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Income Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Income Fund (the fund), including the fund’s portfolio, as of October 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Income Fund as of October 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 9, 2016 Income Fund 25 The fund’s portfolio 10/31/16 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (108.4%) * amount Value U.S. Government Guaranteed Mortgage Obligations (8.6%) Government National Mortgage Association Pass-Through Certificates 5.00%, with due dates from 7/20/41 to 9/20/42 $4,150,141 $4,622,935 5.00%, TBA, 11/1/46 2,000,000 2,162,656 4.687%, 6/20/45 26,472 29,706 4.667%, 5/20/45 281,674 315,812 4.654%, 6/20/65 152,570 171,280 4.554%, 5/20/65 64,968 72,790 4.542%, 8/20/65 75,161 83,839 4.524%, 6/20/65 41,557 46,357 4.516%, 6/20/65 43,506 48,507 4.511%, 5/20/65 1,099,853 1,223,392 4.50%, with due dates from 5/20/45 to 4/20/46 5,561,818 6,124,980 4.50%, TBA, 11/1/46 17,000,000 18,346,720 4.468%, 5/20/65 81,346 90,200 4.413%, 6/20/65 26,415 29,352 4.00%, with due dates from 9/20/40 to 3/20/46 17,357,294 18,997,305 4.00%, TBA, 11/1/46 2,000,000 2,142,188 3.50%, with due dates from 9/15/42 to 5/20/46 41,162,578 44,103,772 3.50%, TBA, 11/1/46 16,000,000 16,943,750 3.00%, with due dates from 8/20/46 to 10/20/46 ## 1,997,020 2,086,683 3.00%, with due dates from 3/20/43 to 7/20/45 1,678,791 1,754,258 3.00%, TBA, 11/1/46 41,000,000 42,701,287 U.S. Government Agency Mortgage Obligations (99.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.00%, 3/1/41 742,589 833,121 4.50%, with due dates from 7/1/44 to 3/1/45 2,001,459 2,252,295 4.00%, 9/1/45 ## 4,901,346 5,371,186 4.00%, 12/1/44 981,843 1,054,330 3.50%, with due dates from 5/1/46 to 10/1/46 ## 5,999,999 6,312,015 3.50%, with due dates from 4/1/42 to 7/1/46 7,071,953 7,485,560 3.50%, TBA, 11/1/46 8,000,000 8,395,000 3.00%, with due dates from 3/1/43 to 6/1/46 11,179,660 11,543,862 Federal National Mortgage Association Pass-Through Certificates 6.00%, with due dates from 2/1/36 to 5/1/41 5,830,555 6,676,824 6.00%, TBA, 11/1/46 2,000,000 2,292,835 5.50%, with due dates from 1/1/33 to 2/1/35 953,390 1,082,783 5.00%, with due dates from 3/1/40 to 1/1/44 2,926,440 3,248,938 4.50%, with due dates from 2/1/41 to 10/1/45 21,913,890 24,362,975 4.50%, TBA, 12/1/46 14,000,000 15,290,625 4.50%, TBA, 11/1/46 14,000,000 15,301,563 4.00%, with due dates from 9/1/45 to 6/1/46 ## 10,088,799 11,029,013 4.00%, with due dates from 5/1/43 to 1/1/46 21,677,458 23,538,814 3.50%, with due dates from 5/1/42 to 6/1/46 31,120,589 32,910,179 3.50%, TBA, 12/1/46 437,000,000 458,325,425 3.50%, TBA, 11/1/46 467,000,000 490,281,958 3.50%, TBA, 11/1/31 1,000,000 1,053,516 26 Income Fund U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (108.4%) * cont . amount Value U.S. Government Agency Mortgage Obligations cont . Federal National Mortgage Association Pass-Through Certificates 3.00%, with due dates from 2/1/43 to 10/1/46 $29,861,683 $30,893,814 3.00%, with due dates from 9/1/42 to 5/1/45 ## 1,897,908 1,965,098 3.00%, TBA, 12/1/46 225,000,000 231,196,298 3.00%, TBA, 11/1/46 226,000,000 232,674,051 2.50%, TBA, 12/1/46 68,000,000 67,756,302 2.50%, TBA, 11/1/46 195,000,000 194,636,325 Total U.S. government and agency mortgage obligations (cost $2,054,381,926) Principal U.S. TREASURY OBLIGATIONS (—%) * amount Value U.S. Treasury Notes 2.00%, 9/30/20 ∆ § $429,000 $442,272 Total U.S. treasury obligations (cost $428,845) Principal MORTGAGE-BACKED SECURITIES (47.5%) * amount Value Agency collateralized mortgage obligations (17.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.642%, 4/15/37 $933,790 $1,562,830 IFB Ser. 2976, Class LC, 22.46%, 5/15/35 121,651 193,921 IFB Ser. 2979, Class AS, 22.313%, 3/15/34 7,882 8,255 IFB Ser. 3249, Class PS, 20.511%, 12/15/36 285,203 433,165 IFB Ser. 3065, Class DC, 18.256%, 3/15/35 651,619 1,009,862 IFB Ser. 2990, Class LB, 15.579%, 6/15/34 526,439 671,165 IFB Ser. 3852, Class NT, 5.465%, 5/15/41 1,960,137 2,031,633 Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class M3, 4.684%, 1/25/25 16,233,285 16,949,597 Ser. 4132, Class IP, IO, 4.50%, 11/15/42 7,798,439 1,106,154 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 2,982,891 503,214 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 3,502,429 423,261 Ser. 3707, Class PI, IO, 4.50%, 7/15/25 1,731,708 164,405 Structured Agency Credit Risk Debt FRN Ser. 15-HQ1, Class M3, 4.334%, 3/25/25 3,985,000 4,179,863 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 24,338,562 2,859,781 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 16,882,074 2,013,356 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 19,020,911 3,399,988 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 7,929,799 1,330,628 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 12,976,827 1,840,244 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 6,849,788 854,347 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.134%, 12/25/27 4,051,000 4,132,263 Ser. 4182, Class GI, IO, 3.00%, 1/15/43 22,051,693 1,928,321 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 7,814,075 861,658 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 19,003,413 1,959,062 Ser. 4176, Class DI, IO, 3.00%, 12/15/42 21,869,178 2,266,959 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 12,117,681 1,171,416 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 7,147,386 709,735 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 21,427,552 1,920,791 Income Fund 27 Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Ser. 4206, Class IP, IO, 3.00%, 12/15/41 $8,865,683 $952,019 Ser. 4004, IO, 3.00%, 3/15/26 12,990,268 790,419 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2, 2.734%, 10/25/28 F 1,100,000 1,121,291 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M1, 1.784%, 10/25/28 3,085,902 3,091,991 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M1, 1.734%, 11/25/28 2,882,596 2,886,566 Structured Agency Credit Risk Debt FRN Ser. 15-DNA1, Class M1, 1.434%, 10/25/27 525,168 524,748 FRB Ser. T-56, Class A, IO, 0.524%, 5/25/43 8,596,478 142,383 Ser. 315, PO, zero%, 9/15/43 16,685,465 13,515,163 Ser. 3835, Class FO, PO, zero%, 4/15/41 6,867,049 6,038,368 Ser. 3369, Class BO, PO, zero%, 9/15/37 13,362 11,555 Ser. 3391, PO, zero%, 4/15/37 144,835 127,334 Ser. 3300, PO, zero%, 2/15/37 214,270 190,579 Ser. 3206, Class EO, PO, zero%, 8/15/36 10,762 9,732 Ser. 3175, Class MO, PO, zero%, 6/15/36 36,833 32,072 Ser. 3210, PO, zero%, 5/15/36 34,922 32,277 Ser. 3326, Class WF, zero%, 10/15/35 12,144 9,653 FRB Ser. T-56, Class 2, IO, zero%, 5/25/43 3,732,981 — FRB Ser. 3117, Class AF, zero%, 2/15/36 14,250 10,897 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 36.696%, 7/25/36 469,521 937,111 IFB Ser. 06-8, Class HP, 22.609%, 3/25/36 451,372 768,181 IFB Ser. 05-122, Class SE, 21.231%, 11/25/35 782,226 1,134,141 IFB Ser. 05-75, Class GS, 18.648%, 8/25/35 232,552 325,413 IFB Ser. 05-106, Class JC, 18.468%, 12/25/35 550,450 858,268 IFB Ser. 05-83, Class QP, 16.006%, 11/25/34 94,871 123,790 IFB Ser. 11-4, Class CS, 11.832%, 5/25/40 927,118 1,103,083 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M2, 5.434%, 11/25/24 4,680,000 5,001,717 IFB Ser. 13-101, Class SE, IO, 5.366%, 10/25/43 9,805,275 2,370,463 Ser. 421, Class C6, IO, 4.00%, 5/25/45 11,292,792 1,741,066 Ser. 15-3, Class BI, IO, 4.00%, 3/25/44 13,887,050 1,302,605 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 16,504,872 2,804,178 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 17,194,011 2,392,736 Ser. 12-62, Class EI, IO, 4.00%, 4/25/41 11,564,036 1,354,165 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 10,132,525 1,089,246 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 20,650,806 1,844,652 Ser. 13-18, Class IN, IO, 3.50%, 3/25/43 6,725,227 850,494 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 17,153,408 3,054,711 Ser. 14-10, IO, 3.50%, 8/25/42 10,149,365 1,139,112 Ser. 12-128, Class QI, IO, 3.50%, 6/25/42 13,321,934 1,490,902 Ser. 12-101, Class PI, IO, 3.50%, 8/25/40 17,518,166 1,433,004 Ser. 14-20, Class IA, IO, 3.50%, 7/25/39 14,789,430 1,223,086 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 6,281,240 657,018 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 8,974,522 977,325 28Income Fund Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 12-144, Class KI, IO, 3.00%, 11/25/42 $13,187,990 $1,432,216 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 6,603,087 577,770 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 10,973,101 896,722 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 19,345,156 1,521,110 Ser. 13-67, Class IP, IO, 3.00%, 2/25/42 13,758,868 1,118,596 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 5,595,929 413,987 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 7,012,591 474,752 Ser. 14-59, Class AI, IO, 3.00%, 10/25/40 15,293,416 1,223,473 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 18,896,758 1,688,898 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M1, 2.534%, 10/25/28 4,016,167 4,061,994 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M1, 2.484%, 11/25/24 F 800,114 804,714 Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M1, 1.734%, 7/25/24 F 77,828 78,096 Connecticut Avenue Securities FRB Ser. 14-C03, Class 2M1, 1.734%, 7/25/24 1,212,241 1,214,472 FRB Ser. 03-W10, Class 1, IO, 0.621%, 6/25/43 5,547,775 70,213 FRB Ser. 01-50, Class B1, IO, 0.389%, 10/25/41 500,028 5,938 FRB Ser. 05-W4, Class 1A, IO, 0.063%, 8/25/45 143,366 90 FRB Ser. 02-W6, Class 1A, IO, 0.033%, 6/25/42 694,784 1,520 Ser. 03-34, Class P1, PO, zero%, 4/25/43 166,436 140,036 Ser. 07-64, Class LO, PO, zero%, 7/25/37 44,597 42,093 Ser. 07-14, Class KO, PO, zero%, 3/25/37 174,593 151,257 Ser. 06-125, Class OX, PO, zero%, 1/25/37 15,201 13,214 Ser. 06-84, Class OT, PO, zero%, 9/25/36 15,920 13,864 Ser. 06-46, Class OC, PO, zero%, 6/25/36 13,345 11,553 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 17,929,570 3,337,948 IFB Ser. 13-129, Class SN, IO, 5.624%, 9/20/43 3,278,101 550,098 Ser. 14-76, IO, 5.00%, 5/20/44 9,180,875 1,748,255 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 4,205,999 765,240 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 948,335 38,295 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 4,000,212 168,715 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 2,896,121 534,766 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 25,514,131 4,642,398 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 11,962,855 2,219,229 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 7,217,476 1,015,788 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 15,630,491 2,756,009 Ser. 12-129, IO, 4.50%, 11/16/42 4,927,935 977,899 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 4,426,279 737,896 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 4,461,067 742,264 Ser. 11-116, Class IA, IO, 4.50%, 10/20/39 3,906,352 325,790 Ser. 13-34, Class PI, IO, 4.50%, 8/20/39 26,222,769 3,062,819 Ser. 14-71, Class BI, IO, 4.50%, 5/20/29 13,721,498 1,678,688 Ser. 15-149, Class KI, IO, 4.00%, 10/20/45 25,989,468 3,872,951 Ser. 15-94, IO, 4.00%, 7/20/45 908,345 195,658 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 7,226,098 771,882 Income Fund29 Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-60, Class IP, IO, 4.00%, 4/20/45 $21,539,840 $3,379,062 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 21,652,310 4,586,847 Ser. 14-2, Class IL, IO, 4.00%, 1/16/44 7,961,735 1,253,496 Ser. 14-63, Class PI, IO, 4.00%, 7/20/43 12,693,399 1,556,211 Ser. 15-52, Class IE, IO, 4.00%, 1/16/43 15,321,244 2,466,411 Ser. 13-4, Class IC, IO, 4.00%, 9/20/42 17,420,199 3,710,485 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 8,999,065 1,415,688 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 20,400,461 2,876,465 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 7,087,639 644,895 Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 12,143,367 1,189,576 Ser. 14-162, Class DI, IO, 4.00%, 11/20/38 17,661,405 1,375,984 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 15,169,416 1,348,484 Ser. 13-53, Class IA, IO, 4.00%, 12/20/26 12,529,477 1,378,242 Ser. 15-69, Class XI, IO, 3.50%, 5/20/45 19,949,342 2,569,774 Ser. 15-77, Class DI, IO, 3.50%, 5/20/45 14,236,278 1,424,767 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 12,846,026 1,877,460 Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 8,969,104 1,720,462 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 13,306,924 1,979,711 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 6,301,378 577,206 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 5,158,349 597,234 Ser. 12-145, IO, 3.50%, 12/20/42 8,156,030 1,221,162 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 6,312,105 727,596 Ser. 12-136, IO, 3.50%, 11/20/42 19,428,627 3,717,435 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 26,121,231 5,102,704 Ser. 12-71, Class AI, IO, 3.50%, 1/20/42 9,683,079 488,795 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 7,799,242 1,032,206 Ser. 14-141, Class GI, IO, 3.50%, 6/20/41 13,272,369 1,190,294 Ser. 15-36, Class GI, IO, 3.50%, 6/16/41 12,650,952 1,372,755 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 7,005,879 800,071 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 10,909,219 1,223,414 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 20,501,433 2,515,177 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 4,649,647 389,585 Ser. 15-26, Class AI, IO, 3.50%, 5/20/39 41,704,607 4,427,153 Ser. 15-87, Class AI, IO, 3.50%, 12/20/38 21,219,026 1,697,522 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 13,789,605 1,676,347 Ser. 14-145, Class PI, IO, 3.50%, 10/20/29 11,911,498 1,341,949 Ser. 14-100, Class JI, IO, 3.50%, 7/16/29 21,153,582 2,322,621 Ser. 13-8, Class BI, IO, 3.00%, 11/20/42 16,125,307 1,778,966 Ser. 13-53, Class PI, IO, 3.00%, 4/20/41 10,465,566 830,757 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 10,230,135 910,584 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 21,750,432 2,133,587 Ser. 14-46, Class KI, IO, 3.00%, 6/20/36 6,197,268 504,439 Ser. 14-30, Class KI, IO, 3.00%, 2/16/29 9,152,460 873,126 Ser. 14-5, Class LI, IO, 3.00%, 1/16/29 9,607,635 876,543 Ser. 13-164, Class CI, IO, 3.00%, 11/16/28 17,372,445 1,544,046 Ser. 16-H23, Class NI, IO, 2.83%, 10/20/66 44,458,000 6,606,459 FRB Ser. 15-H16, Class XI, IO, 2.468%, 7/20/65 28,152,791 3,564,143 Ser. 15-H26, Class DI, IO, 2.142%, 10/20/65 23,353,979 2,865,533 30 Income Fund Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-H25, Class CI, IO, 2.083%, 10/20/65 $28,289,174 $3,473,911 Ser. 16-H11, Class HI, IO, 2.081%, 1/20/66 40,464,312 4,565,831 Ser. 15-H15, Class JI, IO, 1.94%, 6/20/65 21,660,533 2,449,806 Ser. 16-H04, Class KI, IO, 1.873%, 2/20/66 35,353,871 3,667,010 Ser. 15-H12, Class AI, IO, 1.855%, 5/20/65 33,044,026 3,328,591 Ser. 15-H20, Class AI, IO, 1.837%, 8/20/65 32,360,250 3,371,938 Ser. 16-H02, Class HI, IO, 1.827%, 1/20/66 54,423,164 5,959,336 Ser. 15-H10, Class CI, IO, 1.809%, 4/20/65 33,187,277 3,415,734 Ser. 15-H12, Class GI, IO, 1.797%, 5/20/65 44,254,554 4,412,179 Ser. 15-H09, Class BI, IO, 1.701%, 3/20/65 38,368,707 3,583,637 Ser. 15-H12, Class EI, IO, 1.696%, 4/20/65 32,900,200 3,053,139 Ser. 15-H01, Class CI, IO, 1.64%, 12/20/64 30,471,723 2,126,926 Ser. 15-H17, Class CI, IO, 1.625%, 6/20/65 31,667,432 2,162,886 Ser. 15-H25, Class AI, IO, 1.615%, 9/20/65 28,389,669 2,560,748 Ser. 15-H14, Class BI, IO, 1.593%, 5/20/65 2,625,805 179,605 Ser. 15-H28, Class DI, IO, 1.554%, 8/20/65 33,478,031 2,671,547 Ser. 14-H11, Class GI, IO, 1.48%, 6/20/64 59,023,967 4,538,943 Ser. 14-H07, Class BI, IO, 1.459%, 5/20/64 46,008,178 3,796,595 Ser. 10-H19, Class GI, IO, 1.405%, 8/20/60 36,247,358 2,392,326 IFB Ser. 11-70, Class YI, IO, 0.15%, 12/20/40 15,722,313 73,645 Ser. 10-151, Class KO, PO, zero%, 6/16/37 345,237 299,966 Ser. 06-36, Class OD, PO, zero%, 7/16/36 24,807 21,514 Commercial mortgage-backed securities (21.6%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 7,376,359 7,316,415 FRB Ser. 07-1, Class XW, IO, 0.311%, 1/15/49 4,745,993 12,154 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.343%, 2/10/51 14,177,073 33,757 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.419%, 11/10/41 1,376,541 16,821 FRB Ser. 04-4, Class XC, IO, 0.035%, 7/10/42 476,519 243 FRB Ser. 05-1, Class XW, IO, zero%, 11/10/42 40,777,140 4,078 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 F 4,347,000 4,022,708 FRB Ser. 06-PW11, Class AJ, 5.436%, 3/11/39 7,507,000 7,502,308 Ser. 05-T18, Class D, 5.134%, 2/13/42 425,142 423,442 FRB Ser. 04-PR3I, Class X1, IO, 0.203%, 2/11/41 643,527 3,346 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 9,423,000 4,240,350 FRB Ser. 06-PW14, Class X1, IO, 0.583%, 12/11/38 6,036,071 82,936 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.509%, 7/15/29 989,643 25,435 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.387%, 12/11/49 19,801,404 9,505 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.741%, 12/15/47 1,108,000 1,210,856 FRB Ser. 11-C2, Class E, 5.741%, 12/15/47 3,258,000 3,292,538 Income Fund31 Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Commercial mortgage-backed securities cont . Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.467%, 11/10/46 F $63,826,889 $3,414,178 FRB Ser. 14-GC19, Class XA, IO, 1.258%, 3/10/47 70,221,648 4,494,888 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.456%, 4/10/46 7,414,000 5,489,326 FRB Ser. 06-C5, Class XC, IO, 0.513%, 10/15/49 20,824,044 8,954 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.758%, 5/15/46 1,588,000 1,566,041 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.079%, 10/15/45 36,791,014 2,933,329 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 8,651,000 8,521,235 FRB Ser. 14-CR18, Class C, 4.737%, 7/15/47 2,542,000 2,670,371 Ser. 13-CR11, Class AM, 4.715%, 10/10/46 949,000 1,055,041 FRB Ser. 14-UBS6, Class C, 4.465%, 12/10/47 2,031,000 1,947,300 FRB Ser. 12-CR1, Class XA, IO, 2.026%, 5/15/45 24,493,914 1,856,915 FRB Ser. 13-LC13, Class XA, IO, 1.53%, 8/10/46 57,726,759 2,991,978 FRB Ser. 14-LC15, Class XA, IO, 1.369%, 4/10/47 F 65,656,599 4,066,977 FRB Ser. 14-CR18, Class XA, IO, 1.266%, 7/15/47 56,503,679 3,400,391 FRB Ser. 14-CR17, Class XA, IO, 1.168%, 5/10/47 48,812,508 2,777,432 FRB Ser. 14-UBS6, Class XA, IO, 1.057%, 12/10/47 57,260,782 3,235,234 FRB Ser. 14-LC17, Class XA, IO, 0.99%, 10/10/47 39,711,291 1,806,864 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.169%, 10/10/46 5,169,000 4,889,874 Ser. 12-LC4, Class E, 4.25%, 12/10/44 1,918,000 1,473,408 FRB Ser. 14-UBS6, Class D, 3.965%, 12/10/47 1,279,000 997,236 Ser. 13-LC13, Class E, 3.719%, 8/10/46 2,278,000 1,597,106 Ser. 14-CR18, Class E, 3.60%, 7/15/47 6,808,000 4,441,539 FRB Ser. 12-LC4, Class XA, IO, 2.456%, 12/10/44 47,828,377 4,027,149 FRB Ser. 06-C8, Class XS, IO, 0.526%, 12/10/46 13,930,526 6,409 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.064%, 2/15/41 9,861,000 8,973,510 FRB Ser. 07-C2, Class AX, IO, 0.072%, 1/15/49 61,172,673 5,506 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 412,992 429,512 FRB Ser. 03-C3, Class AX, IO, 1.994%, 5/15/38 1,370,759 17 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636%, 12/18/49 159,186 158,788 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.542%, 7/10/44 3,003,234 3,084,583 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 1.931%, 3/15/33 524,100 5 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.072%, 7/10/45 3,559,097 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 3,546,915 3,490,164 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.20%, 12/10/49 89,389,182 129,963 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.602%, 5/10/43 4,104,376 8,065 32 Income Fund Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Commercial mortgage-backed securities cont . GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.599%, 2/10/46 $66,106,162 $4,988,371 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 4,129,000 3,785,880 FRB Ser. 13-GC10, Class E, 4.41%, 2/10/46 2,352,000 1,756,474 GS Mortgage Securities Trust FRB Ser. 14-GC18, Class C, 4.945%, 1/10/47 F 3,103,000 3,229,613 FRB Ser. 13-GC12, Class XA, IO, 1.693%, 6/10/46 41,569,257 2,847,494 FRB Ser. 14-GC18, Class XA, IO, 1.14%, 1/10/47 F 37,739,836 2,127,832 FRB Ser. 14-GC22, Class XA, IO, 1.052%, 6/10/47 F 65,369,360 3,637,926 FRB Ser. 14-GC24, Class XA, IO, 0.866%, 9/10/47 F 64,090,077 3,021,621 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.654%, 1/10/45 7,489,376 7,433,206 Ser. 11-GC3, Class E, 5.00%, 3/10/44 1,692,000 1,582,528 FRB Ser. 13-GC14, Class D, 4.768%, 8/10/46 5,417,000 4,937,997 FRB Ser. 13-GC12, Class D, 4.476%, 6/10/46 10,025,000 8,939,393 FRB Ser. 06-GG6, Class XC, IO, zero%, 4/10/38 2,271,337 23 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class XA, IO, 1.00%, 11/15/47 34,201,033 1,884,477 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562%, 8/15/46 4,051,000 3,331,948 FRB Ser. C14, Class D, 4.562%, 8/15/46 5,919,000 5,554,075 FRB Ser. 14-C25, Class D, 3.948%, 11/15/47 9,736,000 7,408,122 Ser. 14-C25, Class E, 3.332%, 11/15/47 4,818,000 2,945,243 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.827%, 12/15/47 72,523,111 4,821,336 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.415%, 12/15/47 1,822,000 1,804,144 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.079%, 2/12/51 6,685,000 6,676,310 FRB Ser. 06-LDP7, Class B, 5.925%, 4/17/45 3,516,000 645,186 FRB Ser. 06-LDP6, Class B, 5.653%, 4/15/43 224,180 224,180 Ser. 06-LDP8, Class D, 5.618%, 5/15/45 6,280,000 5,763,156 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 1,883,802 1,902,414 Ser. 04-LN2, Class A2, 5.115%, 7/15/41 48,906 49,224 FRB Ser. 13-LC11, Class XA, IO, 1.524%, 4/15/46 58,599,997 3,703,520 FRB Ser. 13-C10, Class XA, IO, 1.235%, 12/15/47 F 86,288,900 4,498,655 FRB Ser. 13-C16, Class XA, IO, 1.127%, 12/15/46 58,035,060 2,880,152 FRB Ser. 06-LDP8, Class X, IO, 0.338%, 5/15/45 5,189,598 52 FRB Ser. 07-LDPX, Class X, IO, 0.261%, 1/15/49 32,611,747 132,981 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.179%, 2/12/51 6,690,000 6,288,600 FRB Ser. 07-CB20, Class C, 6.179%, 2/12/51 1,556,000 1,369,280 FRB Ser. 10-C1, Class D, 6.136%, 6/15/43 3,646,000 3,229,620 FRB Ser. 11-C3, Class E, 5.614%, 2/15/46 1,416,000 1,450,834 FRB Ser. 11-C3, Class F, 5.614%, 2/15/46 4,436,000 4,533,148 FRB Ser. 12-C6, Class E, 5.191%, 5/15/45 2,685,000 2,553,167 FRB Ser. 12-C8, Class D, 4.66%, 10/15/45 5,105,000 4,935,004 Ser. 11-C4, Class F, 3.873%, 7/15/46 7,276,000 6,287,919 Income Fund 33 Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Commercial mortgage-backed securities cont . JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C10, Class E, 3.50%, 12/15/47 $3,043,000 $2,212,261 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 2,038,000 1,507,305 FRB Ser. 05-CB12, Class X1, IO, 0.401%, 9/12/37 2,891,177 10,288 FRB Ser. 06-LDP6, Class X1, IO, 0.023%, 4/15/43 1,830,960 18 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 F 198,728 201,798 Ser. 98-C4, Class H, 5.60%, 10/15/35 160,282 161,202 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 3,606,000 901,500 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 5,115,000 4,526,775 Ser. 06-C1, Class AJ, 5.276%, 2/15/41 3,720,268 3,695,119 FRB Ser. 07-C2, Class XW, IO, 0.451%, 2/15/40 4,133,020 6,000 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, IO, 5.077%, 1/15/36 7,400,000 279,268 FRB Ser. 07-C2, Class XCL, IO, 0.451%, 2/15/40 91,548,074 132,909 FRB Ser. 05-C7, Class XCL, IO, 0.34%, 11/15/40 5,342,065 41,401 FRB Ser. 05-C5, Class XCL, IO, 0.329%, 9/15/40 10,807,390 92,655 FRB Ser. 05-C2, Class XCL, IO, 0.195%, 4/15/40 1,894,163 102 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.261%, 4/20/48 3,057,000 2,655,830 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263%, 2/12/51 854,000 876,631 Ser. 06-C2, Class AJ, 5.802%, 8/12/43 F 399,482 400,481 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.459%, 8/12/39 1,389,651 2,111 FRB Ser. 05-MCP1, Class XC, IO, 0.014%, 6/12/43 1,808,382 12 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 141,246 4,308 FRB Ser. 05-C3, Class X, IO, 6.741%, 5/15/44 66,912 749 FRB Ser. 06-C4, Class X, IO, 4.759%, 7/15/45 914,313 13,806 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.552%, 2/15/46 62,169,133 4,009,909 FRB Ser. 13-C12, Class XA, IO, 0.936%, 10/15/46 120,584,782 4,321,373 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class E, 4.895%, 4/15/47 4,378,000 3,221,332 Ser. 14-C17, Class D, 4.698%, 8/15/47 3,940,000 3,243,393 FRB Ser. 13-C11, Class D, 4.37%, 8/15/46 5,438,000 4,527,679 FRB Ser. 13-C11, Class F, 4.37%, 8/15/46 6,212,000 4,823,618 FRB Ser. 13-C10, Class E, 4.084%, 7/15/46 5,447,000 4,560,773 Ser. 14-C17, Class E, 3.50%, 8/15/47 4,422,000 2,826,542 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842%, 7/12/44 3,642,000 3,635,129 Ser. 07-HQ11, Class D, 5.587%, 2/12/44 3,784,000 1,147,207 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 4,757,000 4,700,867 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class C, 6.275%, 1/11/43 3,069,000 3,155,546 FRB Ser. 08-T29, Class D, 6.275%, 1/11/43 5,639,000 5,547,648 FRB Ser. 08-T29, Class F, 6.275%, 1/11/43 3,094,000 3,089,050 FRB Ser. 11-C3, Class E, 5.155%, 7/15/49 308,000 316,547 34 Income Fund Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Commercial mortgage-backed securities cont . TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 $1,855,315 $139,149 UBS Commercial Mortgage Trust 144A FRB Ser. 12-C1, Class XA, IO, 2.089%, 5/10/45 13,244,172 1,232,221 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 2,565,000 2,146,649 FRB Ser. 12-C4, Class XA, IO, 1.767%, 12/10/45 81,103,482 6,092,972 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.109%, 6/15/45 4,064,000 3,050,845 FRB Ser. 06-C29, IO, 0.318%, 11/15/48 55,144,078 2,206 FRB Ser. 07-C34, IO, 0.294%, 5/15/46 13,892,863 27,786 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.288%, 10/15/44 4,945,000 4,615,712 FRB Ser. 06-C26, Class XC, IO, 0.063%, 6/15/45 4,056,197 811 FRB Ser. 05-C18, Class XC, IO, zero%, 4/15/42 289,363 29 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.443%, 8/15/50 76,567,803 5,159,904 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 1,806,000 1,544,672 Ser. 14-LC18, Class D, 3.957%, 12/15/47 8,305,590 6,416,064 WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56%, 3/15/48 2,875,000 3,018,664 FRB Ser. 13-C14, Class XA, IO, 0.866%, 6/15/46 85,396,234 3,438,906 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 541,438 562,554 Ser. 11-C4, Class E, 5.265%, 6/15/44 1,545,768 1,555,197 Ser. 11-C4, Class F, 5.00%, 6/15/44 5,609,000 5,074,462 Ser. 11-C3, Class E, 5.00%, 3/15/44 1,601,000 1,403,917 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 3,600,000 2,702,520 FRB Ser. 12-C7, Class D, 4.835%, 6/15/45 2,086,000 1,998,409 FRB Ser. 12-C9, Class D, 4.801%, 11/15/45 1,831,000 1,783,394 FRB Ser. 13-UBS1, Class E, 4.628%, 3/15/46 2,810,000 2,050,457 FRB Ser. 12-C10, Class E, 4.453%, 12/15/45 3,645,000 2,976,370 Ser. 14-C19, Class D, 4.234%, 3/15/47 3,331,000 2,692,585 FRB Ser. 13-C11, Class D, 4.208%, 3/15/45 2,967,000 2,728,249 Ser. 14-C20, Class D, 3.986%, 5/15/47 6,328,000 4,806,749 Ser. 13-C12, Class E, 3.50%, 3/15/48 3,607,000 2,777,751 Ser. 13-C14, Class E, 3.25%, 6/15/46 3,222,000 2,154,551 FRB Ser. 12-C9, Class XA, IO, 2.118%, 11/15/45 87,317,564 7,428,105 FRB Ser. 11-C5, Class XA, IO, 1.794%, 11/15/44 31,115,528 2,277,968 FRB Ser. 12-C10, Class XA, IO, 1.71%, 12/15/45 73,799,640 5,429,439 FRB Ser. 13-C12, Class XA, IO, 1.384%, 3/15/48 20,466,861 1,183,519 FRB Ser. 13-C11, Class XA, IO, 1.362%, 3/15/45 30,040,267 1,612,180 Residential mortgage-backed securities (non-agency) (8.9%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.577%, 1/26/46 8,733,000 7,947,030 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class M3, 6.884%, 9/25/28 20,113,870 22,456,732 Income Fund 35 Principal MORTGAGE-BACKED SECURITIES (47.5%) * cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.184%, 10/25/28 $13,300,000 $13,868,882 Structured Agency Credit Risk Debt FRN Ser. 16-DNA4, Class M3, 4.334%, 3/25/29 1,050,000 1,037,202 Structured Agency Credit Risk Debt FRN Ser. 14-DN2, Class M3, 4.134%, 4/25/24 2,690,000 2,771,252 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.484%, 8/25/28 11,800,000 13,228,861 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.534%, 9/25/28 14,518,000 15,768,000 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.434%, 10/25/28 18,660,000 20,093,122 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 5.834%, 10/25/28 21,273,000 22,733,868 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M2, 4.984%, 1/25/29 12,623,000 12,978,810 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † 134,710 13 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 4,746,000 3,559,500 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-3, Class M3, 1.034%, 7/25/35 7,615,000 6,015,850 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 1.044%, 8/25/45 F 3,185,254 2,930,433 FRB Ser. 05-AR19, Class A1C3, 1.034%, 12/25/45 4,265,719 3,851,944 FRB Ser. 05-AR13, Class A1C4, 0.964%, 10/25/45 13,654,014 11,605,912 FRB Ser. 05-AR17, Class A1B2, 0.944%, 12/25/45 4,670,183 3,927,624 FRB Ser. 05-AR2, Class 2A1B, 0.904%, 1/25/45 1,713,081 1,557,191 FRB Ser. 05-AR17, Class A1B3, 0.884%, 12/25/45 1,389,528 1,217,095 Total mortgage-backed securities (cost $951,655,473) Principal CORPORATE BONDS AND NOTES (28.5%) * amount Value Basic materials (1.8%) Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) $835,000 $950,405 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 1,040,000 1,127,100 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 355,000 349,490 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 1,593,000 1,657,351 Eastman Chemical Co. sr. unsec. unsub. notes 6.30%, 11/15/18 300,000 327,744 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 474,000 484,665 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 470,000 662,750 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 590,000 594,484 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 4,284,000 4,355,543 36 Income Fund Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Basic materials cont . Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 $2,856,000 $2,813,160 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 510,000 751,353 LyondellBasell Industries NV sr. unsec. unsub. notes 4.625%, 2/26/55 3,130,000 2,965,734 NOVA Chemicals Corp. 144A sr. unsec. notes 5.00%, 5/1/25 (Canada) 376,000 377,410 Southern Copper Corp. sr. unsec. unsub. notes 5.375%, 4/16/20 (Peru) 200,000 219,750 Union Carbide Corp. sr. unsec. unsub. bonds 7.75%, 10/1/96 135,000 173,678 Westlake Chemical Corp. 144A company guaranty sr. unsec. unsub. bonds 3.60%, 8/15/26 5,490,000 5,501,282 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 5,975,000 8,063,615 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 637,000 847,822 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 393,000 414,741 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 1,385,000 1,832,464 Capital goods (0.3%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4.50%, 1/15/23 450,000 461,250 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 1,393,000 1,875,119 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 1,355,000 1,860,452 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 100,000 127,362 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 1,770,000 1,873,988 Communication services (2.9%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6.125%, 3/30/40 (Mexico) 880,000 1,057,434 American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 7,570,000 7,954,518 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 1,415,000 1,491,278 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. bonds 6.484%, 10/23/45 5,152,000 6,037,371 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. notes 4.908%, 7/23/25 1,813,000 1,955,413 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 3,645,000 5,084,688 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 700,000 943,220 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.45%, 3/15/37 1,325,000 1,774,681 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 945,000 1,055,952 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 1,337,000 1,472,371 Income Fund37 Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Communication services cont . Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 $1,915,000 $2,081,316 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 845,000 1,152,378 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 425,000 443,271 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 3,075,000 3,090,375 TCI Communications, Inc. sr. unsec. unsub. notes 7.875%, 2/15/26 2,435,000 3,407,045 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57%, 4/27/23 (Spain) 692,000 757,539 Verizon Communications, Inc. sr. unsec. unsub. notes 6.40%, 9/15/33 920,000 1,147,592 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 127,000 3,431,540 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05%, 3/15/34 4,675,000 5,096,255 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 3,906,000 3,884,247 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8.00%, 6/1/22 640,000 785,661 Conglomerates (0.6%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 10,100,000 10,706,000 Consumer cyclicals (4.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 1,065,000 1,492,098 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 870,000 1,043,624 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7.75%, 12/1/45 4,690,000 6,653,154 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 4,348,000 4,750,247 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 1,263,000 1,774,225 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 3,576,000 3,484,197 CBS Corp. company guaranty sr. unsec. unsub. notes 4.60%, 1/15/45 1,940,000 1,968,074 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 1,820,000 1,860,659 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 1,721,000 1,806,332 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 3,790,000 5,907,041 Ford Motor Co. sr. unsec. unsub. notes 7.45%, 7/16/31 3,453,000 4,537,021 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 350,000 490,370 General Motors Co. sr. unsec. notes 6.25%, 10/2/43 1,860,000 2,129,693 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 105,000 107,056 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 2,930,000 2,921,357 38Income Fund Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Consumer cyclicals cont . General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 $1,048,000 $1,072,121 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/15/25 1,640,000 1,647,200 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 5,983,000 6,049,704 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 510,000 583,971 Grupo Televisa SAB sr. unsec. unsub. notes 5.00%, 5/13/45 (Mexico) 2,120,000 2,006,374 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 915,000 917,288 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 675,000 892,064 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 266,000 304,016 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 2,124,000 2,345,463 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 660,000 671,109 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 913,000 1,048,809 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 820,000 902,000 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 1,695,000 1,811,531 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 740,000 780,329 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 640,000 681,336 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 2,575,000 2,668,704 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 2,535,000 2,633,399 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 3,833,000 4,445,743 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 3,089,000 3,210,531 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 1,105,000 1,120,964 QVC, Inc. company guaranty sr. sub. notes 4.45%, 2/15/25 944,000 932,080 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 3,420,000 3,792,270 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 9/15/21 639,000 666,158 Time Warner, Inc. company guaranty sr. unsec. bonds 7.70%, 5/1/32 1,850,000 2,555,725 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 770,000 759,040 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 911,000 989,695 Walt Disney Co. (The) sr. unsec. unsub. notes 4.375%, 8/16/41 520,000 584,099 Consumer staples (3.0%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/31/24 694,000 761,796 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 3,057,000 3,495,793 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 868,000 913,363 Income Fund39 Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Consumer staples cont . Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 $5,598,000 $8,846,329 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 1,430,000 1,549,213 Constellation Brands, Inc. company guaranty sr. unsec. notes 3.875%, 11/15/19 366,000 382,928 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 2,534,000 2,840,903 CVS Health Corp. sr. unsec. unsub. notes 5.125%, 7/20/45 4,375,000 5,103,836 CVS Pass-Through Trust sr. notes 6.036%, 12/10/28 66,958 77,698 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 1,951,601 2,478,169 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 675,000 871,049 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4.50%, 2/15/45 2,615,000 2,678,129 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 1,548,000 2,055,328 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 2,509,000 2,950,546 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 960,000 1,019,366 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. notes 3.875%, 6/27/24 (Mexico) 715,000 743,338 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) 400,000 395,026 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 1,815,000 2,431,492 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 3,905,000 5,093,178 Kraft Heinz Foods Co. company guaranty sr. unsec. bonds 4.375%, 6/1/46 1,490,000 1,511,134 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 4,845,000 5,235,085 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95%, 1/15/42 630,000 714,887 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 461,000 496,478 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 654,000 738,718 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 3,545,000 3,613,461 Energy (1.8%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 2,730,000 3,104,728 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 2,375,000 2,321,563 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 1,259,000 1,264,086 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 1,930,000 1,906,566 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 885,000 1,129,612 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 525,000 566,680 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 1,095,000 635,100 40Income Fund Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Energy cont . Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) $2,535,000 $2,448,810 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 2,160,000 1,728,000 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 5,705,000 5,804,838 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65%, 3/1/20 240,000 259,502 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.20%, 4/15/18 130,000 137,124 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 650,000 745,515 Spectra Energy Partners LP sr. unsec. notes 3.375%, 10/15/26 1,115,000 1,107,839 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 1,900,000 2,217,760 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 383,000 473,005 Williams Partners LP sr. unsec. notes 5.25%, 3/15/20 3,785,000 4,093,822 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 919,000 944,319 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 635,000 646,322 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 1,575,000 1,614,663 Financials (8.5%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 675,000 892,163 Aflac, Inc. sr. unsec. unsub. notes 6.90%, 12/17/39 1,725,000 2,349,771 Air Lease Corp. sr. unsec. notes 4.75%, 3/1/20 1,000,000 1,074,561 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 1,900,000 1,999,355 Air Lease Corp. sr. unsec. unsub. notes 3.375%, 6/1/21 1,895,000 1,949,758 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 3,485,000 3,567,769 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 2,574,000 3,447,608 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 3,255,000 3,135,906 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 1,485,000 1,832,321 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6.75%, perpetual maturity (United Kingdom) 785,000 861,596 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 1,630,000 1,699,601 Banco del Estado de Chile 144A sr. unsec. notes 2.00%, 11/9/17 (Chile) 1,000,000 1,002,479 Barclays Bank PLC unsec. sub. notes 7.625%, 11/21/22 (United Kingdom) 3,275,000 3,655,719 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 3,252,000 4,105,185 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7.25%, 2/1/18 1,685,000 1,802,047 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 2,065,000 2,262,131 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 170,000 176,735 BPCE SA 144A unsec. sub. notes 5.70%, 10/22/23 (France) 265,000 287,119 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 460,000 483,738 Income Fund 41 Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Financials cont . Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 $5,245,000 $5,669,950 Capital One Bank USA NA unsec. sub. notes 3.375%, 2/15/23 1,260,000 1,287,019 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 1,916,000 1,989,542 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 1,288,000 1,376,992 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 3,092,000 3,233,679 CNA Financial Corp. sr. unsec. notes 3.95%, 5/15/24 650,000 675,138 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 1,755,000 1,772,550 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 1,865,000 2,144,004 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 1,255,000 1,512,150 Credit Agricole SA 144A unsec. sub. notes 4.375%, 3/17/25 (France) 2,600,000 2,656,719 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 539,000 520,809 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 R 945,000 1,025,746 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R 1,150,000 1,228,502 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 1,031,000 1,051,620 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 626,000 604,215 GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) 382,000 416,669 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 950,000 1,196,055 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 3,548,000 4,488,036 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 3,000,000 3,053,259 Hospitality Properties Trust sr. unsec. unsub. notes 4.65%, 3/15/24 R 246,000 251,205 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 875,000 885,203 HSBC Bank USA, NA unsec. sub. notes 7.00%, 1/15/39 2,000,000 2,654,746 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176%, perpetual maturity (Jersey) 4,560,000 6,885,600 HSBC Finance Corp. unsec. sub. notes 6.676%, 1/15/21 1,240,000 1,415,275 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 2,705,000 3,050,518 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 895,000 966,600 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 3,165,000 3,167,481 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 2,655,000 3,063,352 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 130,000 152,750 Liberty Property LP sr. unsec. unsub. notes 3.375%, 6/15/23 R 225,000 230,063 Lloyds Banking Group PLC unsec. sub. notes 4.50%, 11/4/24 (United Kingdom) 2,145,000 2,215,403 Lloyds Banking Group PLC 144A unsec. sub. notes 5.30%, 12/1/45 (United Kingdom) 5,429,000 5,730,679 42Income Fund Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Financials cont . Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 $2,599,000 $4,014,197 Metropolitan Life Insurance Co. 144A unsec. sub. notes 7.80%, 11/1/25 4,291,000 5,612,113 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 150,000 161,423 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) 1,535,000 1,648,711 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5.875%, 3/15/22 1,601,000 1,667,041 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 2,500,000 2,078,125 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 1,010,000 1,145,511 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 1,575,000 1,735,346 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 642,000 644,324 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 357,000 387,298 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 1,135,000 1,489,599 Realty Income Corp. sr. unsec. notes 4.65%, 8/1/23 R 455,000 499,511 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 2,030,000 2,201,119 Royal Bank of Scotland Group PLC unsec. sub. bonds 5.125%, 5/28/24 (United Kingdom) 465,000 460,373 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 2,600,000 2,684,188 Santander UK Group Holdings PLC 144A unsec. sub. notes 4.75%, 9/15/25 (United Kingdom) 660,000 660,703 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 2,790,000 2,894,402 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 1,125,000 1,141,418 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 1,125,000 1,131,874 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5.00%, 8/15/18 R 1,185,000 1,238,793 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436%, 4/2/24 (Japan) 2,380,000 2,572,014 Teachers Insurance & Annuity Association of America 144A unsec. sub. FRN 4.375%, 9/15/54 311,000 345,874 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 889,000 1,196,190 TIAA Asset Management Finance Co., LLC 144A sr. unsec. sub. notes 4.125%, 11/1/24 80,000 82,983 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8.125%, 9/15/17), 3/15/46 †† 3,965,000 4,004,650 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 2,955,000 2,951,761 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 975,000 1,308,337 UBS Group AG jr. unsec. sub. FRN 6.875%, perpetual maturity (Switzerland) 200,000 197,920 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4.125%, 4/15/26 (Jersey) 5,175,000 5,410,183 Income Fund43 Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Financials cont . VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R $2,925,000 $3,027,375 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4.875%, 6/1/26 R 205,000 215,763 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.60%, 1/15/38 250,000 332,611 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 750,000 838,625 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 2,990,000 3,114,815 Health care (1.0%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 1,058,000 1,078,875 Aetna, Inc. sr. unsec. notes 6.75%, 12/15/37 1,660,000 2,226,115 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 665,000 694,346 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 7/31/19 356,000 385,370 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5.75%, 2/15/21 839,000 937,583 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 605,000 632,225 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 2,300,000 2,395,450 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 2,820,000 2,805,900 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 2,201,000 2,296,101 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4.75%, 1/30/20 244,000 264,700 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 680,000 668,662 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 3,691,000 3,589,630 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 975,000 1,085,629 Technology (1.5%) Apple, Inc. sr. unsec. notes 3.45%, 5/6/24 2,578,000 2,751,195 Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 889,000 944,497 Apple, Inc. sr. unsec. unsub. notes 3.85%, 5/4/43 1,232,000 1,218,391 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 3,787,000 4,148,488 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 1,262,000 1,529,154 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 5,732,000 6,138,158 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/22 1,075,000 1,112,643 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 425,000 459,000 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 3,170,000 3,109,104 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 6,865,000 6,771,821 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 1,520,000 1,865,291 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 167,180 169,169 44Income Fund Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Transportation cont . Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648%, 9/15/17 $76,259 $77,589 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 1,115,000 1,310,801 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 2,309,000 2,306,416 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15%, 8/1/22 168,089 189,100 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3.75%, 9/3/26 433,468 454,058 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636%, 7/2/22 343,062 365,361 Utilities and power (2.1%) AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 382,000 431,660 American Transmission Systems, Inc. 144A sr. unsec. unsub. bonds 5.00%, 9/1/44 1,895,000 2,084,538 Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 580,000 691,996 Arizona Public Services Co. sr. unsec. notes 4.50%, 4/1/42 390,000 435,770 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 6,000 6,000 Berkshire Hathaway Energy Co. sr. unsec. bonds 6.50%, 9/15/37 410,000 558,052 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6.125%, 4/1/36 1,000,000 1,308,568 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 480,000 600,498 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 710,000 753,872 Duke Energy Carolinas, LLC sr. mtge. notes 4.25%, 12/15/41 725,000 787,668 EDP Finance BV 144A sr. unsec. unsub. notes 5.25%, 1/14/21 (Netherlands) 845,000 908,612 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 830,000 1,062,764 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5.625%, perpetual maturity (France) 586,000 580,140 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55%, 6/15/26 2,027,000 2,070,351 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 990,000 1,006,211 Energy Transfer Partners LP sr. unsec. unsub. bonds 6.125%, 12/15/45 650,000 677,662 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 2,265,000 2,430,365 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 780,000 854,272 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 2,710,000 2,990,084 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 510,000 663,486 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 330,000 347,039 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 1,274,000 1,276,213 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 1,455,000 1,491,922 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 750,000 768,472 Income Fund 45 Principal CORPORATE BONDS AND NOTES (28.5%) * cont . amount Value Utilities and power cont . MidAmerican Funding, LLC sr. bonds 6.927%, 3/1/29 $360,000 $501,798 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 1,455,000 1,594,345 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 295,000 400,026 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8%, 3/1/37 785,000 1,006,195 PacifiCorp sr. mtge. bonds 6.25%, 10/15/37 460,000 619,750 PPL WEM Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 5.375%, 5/1/21 (United Kingdom) 3,220,000 3,552,298 Puget Energy, Inc. sr. sub. notes 3.65%, 5/15/25 2,105,000 2,160,271 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 1,404,000 1,463,009 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2%, 4/1/19 2,840,000 3,247,245 Total corporate bonds and notes (cost $510,050,759) Principal ASSET-BACKED SECURITIES (0.6%) * amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.534%, 2/25/17 acquired 2/4/16, cost $11,077,000) ∆∆ $11,077,000 $11,077,000 Total asset-backed securities (cost $11,077,000) Principal MUNICIPAL BONDS AND NOTES (0.2%) * amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $770,000 $1,135,989 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 675,000 1,009,807 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 845,000 1,036,688 Total municipal bonds and notes (cost $2,294,804) PURCHASED SWAP OPTIONS OUTSTANDING (—%) * Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International 1.023/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.023 $525,096,600 $189,035 Total purchased swap options outstanding (cost $840,155) Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (0.3%)* price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.77 $125,000,000 $1,937,250 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.58 125,000,000 1,760,625 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.02 125,000,000 1,285,375 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 125,000,000 1,146,875 Total purchased options outstanding (cost $5,117,188) 46 Income Fund Principal amount/ Value SHORT-TERM INVESTMENTS (11.5%) * shares Putnam Short Term Investment Fund 0.50% L Shares 185,198,930 $185,198,930 U.S. Treasury Bills 0.260%, 12/15/16 § $10,000 9,998 U.S. Treasury Bills 0.260%, 12/1/16 ∆ § 1,061,000 1,060,847 U.S. Treasury Bills 0.294%, 11/25/16 # ∆ § 24,564,000 24,561,175 U.S. Treasury Bills 0.270%, 11/17/16 ∆ § 1,091,000 1,090,914 U.S. Treasury Bills 0.288%, 11/10/16 ∆ § 3,603,000 3,602,888 U.S. Treasury Bills 0.245%, 11/3/16 ∆ § 1,244,000 1,243,993 Total short-term investments (cost $216,766,550) TOTAL INVESTMENTS Total investments (cost $3,752,612,700) Key to holding’s abbreviations DAC Designated Activity Company FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,891,320,380. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $11,077,000, or 0.6% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Income Fund47 R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,515,593,708 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 10/31/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 312 $50,768,250 Dec-16 $(2,272,371) U.S. Treasury Bond Ultra 30 yr (Long) 677 119,109,688 Dec-16 (7,569,660) U.S. Treasury Note 2 yr (Long) 77 16,796,828 Dec-16 (3,763) U.S. Treasury Note 5 yr (Long) 994 120,072,094 Dec-16 (312,603) U.S. Treasury Note 10 yr (Long) 7 907,375 Dec-16 (8,545) U.S. Treasury Note 10 yr (Short) 7 907,375 Dec-16 8,517 U.S. Treasury Note Ultra 10 yr (Short) 324 45,851,063 Dec-16 218,653 Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/16 (premiums $6,716,193) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 $525,096,500 $5,251 (1.15)/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.15 525,096,600 57,761 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 525,096,500 609,112 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 525,096,500 525 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 525,096,500 708,880 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 21,202,000 1,602,659 Total WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $5,117,188) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.02 $125,000,000 $1,285,375 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 125,000,000 1,146,875 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 125,000,000 794,375 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 125,000,000 794,375 48Income Fund WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $5,117,188) cont . Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$99.08 $125,000,000 $697,250 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 125,000,000 697,250 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.52 125,000,000 462,375 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.33 125,000,000 400,875 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/16 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. (5.00 Floor)/3 month USD-LIBOR-BBA/ Mar-21 (Written) Mar-21/5.00 $1,000,000 $222,000 $44,970 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/16 (proceeds receivable $856,475,039) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3.50%, 11/1/46 $6,000,000 11/14/16 $6,296,250 Federal Home Loan Mortgage Corporation, 3.00%, 11/1/46 2,000,000 11/14/16 2,058,750 Federal National Mortgage Association, 4.50%, 11/1/46 14,000,000 11/14/16 15,301,563 Federal National Mortgage Association, 4.00%, 11/1/46 60,000,000 11/14/16 64,246,872 Federal National Mortgage Association, 3.50%, 11/1/46 437,000,000 11/14/16 458,786,329 Federal National Mortgage Association, 3.00%, 11/1/46 229,000,000 11/14/16 235,762,645 Federal National Mortgage Association, 2.50%, 11/1/46 68,000,000 11/14/16 67,873,180 Government National Mortgage Association, 4.00%, 11/1/46 2,000,000 11/21/16 2,142,188 Government National Mortgage Association, 3.00%, 11/1/46 2,000,000 11/21/16 2,082,989 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,474,100 E $(413) 12/21/21 1.25% 3 month USD- $18,361 LIBOR-BBA 225,069,000 E (376,355) 12/21/18 1.015% 3 month USD- 72,882 LIBOR-BBA 612,700 E 869 12/21/18 3 month USD- 1.015% (354) LIBOR-BBA 200,662,800 E 571,030 12/21/26 1.60% 3 month USD- 2,610,968 LIBOR-BBA 105,300 E 81 12/21/46 1.90% 3 month USD- 3,960 LIBOR-BBA 10,890,200 E (287,516) 12/21/46 3 month USD- 1.90% (688,711) LIBOR-BBA Income Fund 49 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $40,274,000 $(534) 9/22/26 3 month USD- 1.5365% $(523,514) LIBOR-BBA 379,000 (5) 9/26/26 1.486% 3 month USD- 6,784 LIBOR-BBA 133,901,900 (1,776) 9/27/26 3 month USD- 1.467% (2,641,350) LIBOR-BBA 1,106,000 (4) 9/30/18 0.989% 3 month USD- 1,715 LIBOR-BBA 820,000 (11) 9/30/26 1.3975% 3 month USD- 21,569 LIBOR-BBA 91,066,600 (1,208) 10/6/26 1.52% 3 month USD- 1,367,130 LIBOR-BBA 91,066,600 (1,208) 10/6/26 1.52236% 3 month USD- 1,346,855 LIBOR-BBA 4,071,221 E (139) 4/24/47 3 month USD- 1.92% (145,889) LIBOR-BBA 114,439,500 E (194,533) 11/23/26 1.58% 3 month USD- 1,073,343 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,005,426 $— 1/12/41 4.00% (1 month Synthetic TRS Index $5,839 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,749,231 — 1/12/41 4.50% (1 month Synthetic TRS Index 10,071 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 3,266,169 — 1/12/36 (5.50% ) 1 month Synthetic TRS Index 7,609 USD-LIBOR 5.50% 30 year Fannie Mae pools 254,786 — 1/12/40 4.50% (1 month Synthetic MBX Index (1,309) USD-LIBOR) 4.50% 30 year Fannie Mae pools 791,266 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,595 USD-LIBOR) 4.00% 30 year Fannie Mae pools 571,147 — 1/12/40 4.00% (1 month Synthetic MBX Index 133 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,155,228 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,310 USD-LIBOR) 6.00% 30 year Fannie Mae pools 50Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $4,751,433 $— 1/12/40 4.00% (1 month Synthetic MBX Index $1,102 USD-LIBOR) 4.00% 30 year Fannie Mae pools 233,639 — 1/12/38 6.50% (1 month Synthetic TRS Index (386) USD-LIBOR) 6.50% 30 year Fannie Mae pools 441,810 — 1/12/41 5.00% (1 month Synthetic MBX Index (567) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,571,331 — 1/12/41 4.00% (1 month Synthetic TRS Index 14,932 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,845,185 — 1/12/40 4.50% (1 month Synthetic MBX Index (14,618) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,880,173 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (16,420) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,069,967 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,417) USD-LIBOR) 6.50% 30 year Fannie Mae pools 619,271 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,565) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,853,551 — 1/12/43 3.50% (1 month Synthetic TRS Index 20,766 USD-LIBOR) 3.50% 30 year Fannie Mae pools 385,977 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,080 USD-LIBOR) 3.50% 30 year Fannie Mae pools 13,128,900 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (39,906) USD-LIBOR 5.50% 30 year Fannie Mae pools 5,763,860 — 1/12/40 5.00% (1 month Synthetic MBX Index (192) USD-LIBOR) 5.00% 30 year Fannie Mae pools 60,139,301 — 1/12/41 5.00% (1 month Synthetic MBX Index 82,517 USD-LIBOR) 5.00% 30 year Fannie Mae pools 63,631,742 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (335,426) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 4,920,061 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,751 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,165,776 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,600 USD-LIBOR) 5.00% 30 year Fannie Mae pools Income Fund51 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $11,387,397 $— 1/12/41 4.50% (1 month Synthetic MBX Index $21,529 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 1,827,762 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (8,429) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,111,025 — 1/12/43 3.50% (1 month Synthetic TRS Index 5,987 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,429,342 — 1/12/43 3.00% (1 month Synthetic MBX Index (19,735) USD-LIBOR) 3.00% 30 year Fannie Mae pools 2,996,808 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (12,414) USD-LIBOR 5.00% 30 year Fannie Mae pools 6,146,879 — 1/12/41 5.00% (1 month Synthetic MBX Index 20,668 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,379,959 — 1/12/44 3.50% (1 month Synthetic TRS Index 18,215 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,850,938 — 1/12/41 4.00% (1 month Synthetic TRS Index 22,363 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,039,935 — 1/12/44 3.50% (1 month Synthetic TRS Index 16,382 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,215,225 — 1/12/44 3.50% (1 month Synthetic TRS Index 11,938 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,420,028 — 1/12/45 3.50% (1 month Synthetic TRS Index 20,053 USD-LIBOR) 3.50% 30 year Fannie Mae pools 10,566,752 — 1/12/45 4.00% (1 month Synthetic TRS Index 63,045 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,700,451 — 1/12/45 4.00% (1 month Synthetic TRS Index 22,078 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,671,058 — 1/12/45 3.50% (1 month Synthetic TRS Index 21,525 USD-LIBOR) 3.50% 30 year Fannie Mae pools 15,610,023 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (90,651) USD-LIBOR 4.00% 30 year Fannie Mae pools 52Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $2,968,351 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(4,900) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,289,854 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,780) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,211,689 — 1/12/39 6.00% (1 month Synthetic TRS Index 14,421 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,876,203 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,748) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,268,139 — 1/12/41 4.50% (1 month Synthetic TRS Index 7,301 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,248,789 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,397) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,596,153 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,414) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,266,169 — 1/12/36 5.50% (1 month Synthetic TRS Index (7,609) USD-LIBOR) 5.50% 30 year Fannie Mae pools 268,264 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,558 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,464,134 — 1/12/40 4.00% (1 month Synthetic TRS Index 7,820 USD-LIBOR) 4.00% 30 year Fannie Mae pools 93,267 — 1/12/39 6.00% (1 month Synthetic TRS Index 187 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,868,354 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,736 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,820,391 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (30,681) USD-LIBOR 6.50% 30 year Fannie Mae pools 215,819 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,138) USD-LIBOR 6.50% 30 year Fannie Mae pools 575,454 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,033) USD-LIBOR 6.50% 30 year Fannie Mae pools 989,079 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,633) USD-LIBOR) 6.50% 30 year Fannie Mae pools Income Fund53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $3,253,076 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(5,370) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,177,956 — 1/12/39 6.00% (1 month Synthetic TRS Index 10,354 USD-LIBOR) 6.00% 30 year Fannie Mae pools 6,302,509 — 1/12/41 4.00% (1 month Synthetic TRS Index 36,600 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,846,820 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (24,221) USD-LIBOR 5.00% 30 year Fannie Mae pools 6,142,062 — 1/12/44 3.50% (1 month Synthetic TRS Index 33,100 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,672,614 — 1/12/45 4.00% (1 month Synthetic TRS Index 21,912 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,012,349 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (21,622) USD-LIBOR 3.50% 30 year Fannie Mae pools 7,527,194 — 1/12/44 (3.00%) 1 month Synthetic TRS Index (32,706) USD-LIBOR 3.00% 30 year Fannie Mae pools 1,464,134 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (7,820) USD-LIBOR 4.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 820,290 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,764 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,847,073 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (24,222) USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 12,439,002 — 1/12/44 4.00% (1 month Synthetic TRS Index 70,317 USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,397,223 — 1/12/44 (3.50%) 1 month Synthetic TRS Index (61,420) USD-LIBOR 3.50% 30 year Fannie Mae pools 12,439,002 — 1/12/44 (4.00%) 1 month Synthetic TRS Index (70,317) USD-LIBOR 4.00% 30 year Fannie Mae pools Total $— 54Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $13,534 $198,000 5/11/63 300 bp $(2,567) CMBX NA BBB– Index BBB–/P 26,395 438,000 5/11/63 300 bp (9,221) CMBX NA BBB– Index BBB–/P 54,079 876,000 5/11/63 300 bp (17,154) CMBX NA BBB– Index BBB–/P 51,528 904,000 5/11/63 300 bp (21,982) Credit Suisse International CMBX NA BB Index — (240,124) 1,711,000 1/17/47 (500 bp) 24,102 CMBX NA A Index A/P 104,823 2,520,000 1/17/47 200 bp (2,221) CMBX NA A Index A/P 266,992 7,254,000 1/17/47 200 bp (39,933) CMBX NA BB Index — (237,205) 13,439,000 5/11/63 (500 bp) 1,824,711 CMBX NA BB Index — (8,311) 856,000 1/17/47 (500 bp) 123,879 CMBX NA BB Index — (110,507) 675,000 1/17/47 (500 bp) (6,268) CMBX NA BBB– Index BBB–/P 375,879 7,662,000 5/11/63 300 bp (247,170) CMBX NA BBB– Index BBB–/P 232,421 3,539,000 1/17/47 300 bp (66,329) CMBX NA BBB– Index BBB–/P 2,654,505 35,913,000 1/17/47 300 bp (377,151) Goldman Sachs International CMBX NA BB Index — (650,111) 6,355,000 5/11/63 (500 bp) 324,922 CMBX NA BB Index — (241,670) 1,597,000 1/17/47 (500 bp) 4,951 CMBX NA BB Index — (204,744) 1,211,000 1/17/47 (500 bp) (17,732) CMBX NA BBB– Index BBB–/P 34,791 667,000 5/11/63 300 bp (19,447) CMBX NA BBB– Index BBB–/P 33,283 671,000 5/11/63 300 bp (21,280) CMBX NA BBB– Index BBB–/P 32,711 671,000 5/11/63 300 bp (21,852) CMBX NA BBB– Index BBB–/P 79,683 1,647,000 5/11/63 300 bp (54,246) CMBX NA BBB– Index BBB–/P 162,317 2,196,000 1/17/47 300 bp (23,062) CMBX NA BBB– Index BBB–/P 291,140 4,177,000 1/17/47 300 bp (61,468) CMBX NA BBB– Index BBB–/P 591,956 7,516,000 1/17/47 300 bp (42,520) JPMorgan Securities LLC CMBX NA BBB– Index BBB–/P 189,953 3,434,000 5/11/63 300 bp (89,288) CMBX NA BBB– Index BBB–/P 2,848 54,000 1/17/47 300 bp (1,710) CMBX NA BBB– Index BBB–/P $32,035 $579,000 1/17/47 300 bp $(16,842) CMBX NA BBB– Index BBB–/P 30,743 1,176,000 1/17/47 300 bp (68,531) CMBX NA BBB– Index BBB–/P 385,538 2,916,000 1/17/47 300 bp 139,379 CMBX NA BBB– Index BBB–/P 612,163 5,064,000 1/17/47 300 bp 184,675 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2016. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Income Fund55 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $11,077,000 $—­ Corporate bonds and notes —­ 534,182,410 4,004,650 Mortgage-backed securities —­ 897,608,510 —­ Municipal bonds and notes —­ 3,182,484 —­ Purchased options outstanding —­ 6,130,125 —­ Purchased swap options outstanding —­ 189,035 —­ U.S. government and agency mortgage obligations —­ 2,049,862,474 —­ U.S. treasury obligations —­ 442,272 —­ Short-term investments 185,198,930 31,569,815 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(9,939,772) $—­ $—­ Written options outstanding —­ (6,278,750) —­ Written swap options outstanding —­ (2,984,188) —­ Forward premium swap option contracts —­ 44,970 —­ TBA sale commitments —­ (854,550,766) —­ Interest rate swap contracts —­ 2,815,471 —­ Total return swap contracts —­ (263,908) —­ Credit default contracts —­ (3,168,000) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 56Income Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums (loss) tion) # purchases from sales Level 3 † Level 3 † 10/31/16 Asset-backed securities $112,617,000 $— $— $— $— $(112,617,000) $— $— $— Corporate bonds and notes $4,143,425 (280,591) —­ 141,816 —­ —­ —­ —­ $4,004,650 Mortgage-backed securities $41,467,539 (4,392,715) —­ (2,022,687) 298,455 —­ —­ (35,350,592) $—­ Totals $— $— ­ $(35,350,592) † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $141,816 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Income Fund 57 Statement of assets and liabilities 10/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $3,567,413,770) $3,538,248,775 Affiliated issuers (identified cost $185,198,930) (Notes 1 and 5) 185,198,930 Interest and other receivables 18,543,208 Receivable for shares of the fund sold 3,134,177 Receivable for investments sold 3,508,925 Receivable for sales of delayed delivery securities (Note 1) 679,978,803 Receivable for variation margin (Note 1) 2,811,791 Unrealized appreciation on forward premium swap option contracts (Note 1) 44,970 Unrealized appreciation on OTC swap contracts (Note 1) 3,244,777 Premium paid on OTC swap contracts (Note 1) 1,692,672 Prepaid assets 47,179 Total assets LIABILITIES Payable to custodian 27,039 Payable for investments purchased 6,338,255 Payable for purchases of delayed delivery securities (Note 1) 1,654,142,321 Payable for shares of the fund repurchased 7,514,649 Payable for compensation of Manager (Note 2) 643,958 Payable for custodian fees (Note 2) 94,146 Payable for investor servicing fees (Note 2) 532,716 Payable for Trustee compensation and expenses (Note 2) 486,478 Payable for administrative services (Note 2) 3,782 Payable for distribution fees (Note 2) 403,344 Payable for variation margin (Note 1) 2,418,240 Unrealized depreciation on OTC swap contracts (Note 1) 2,110,040 Premium received on OTC swap contracts (Note 1) 6,259,317 Written options outstanding, at value (premiums $11,833,381) (Notes 1 and 3) 9,262,938 TBA sale commitments, at value (proceeds receivable $856,475,039) (Note 1) 854,550,766 Other accrued expenses 345,838 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,020,775,375 Undistributed net investment income (Note 1) 22,168,353 Accumulated net realized loss on investments (Note 1) (120,716,753) Net unrealized depreciation of investments (30,906,595) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 58Income Fund Statement of assets and liabilities cont. COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($829,643,294 divided by 120,355,543 shares) $6.89 Offering price per class A share (100/96.00 of $6.89)* $7.18 Net asset value and offering price per class B share ($24,859,172 divided by 3,643,541 shares)** $6.82 Net asset value and offering price per class C share ($180,492,165 divided by 26,400,101 shares)** $6.84 Net asset value and redemption price per class M share ($88,869,224 divided by 13,222,325 shares) $6.72 Offering price per class M share (100/96.75 of $6.72) † $6.95 Net asset value, offering price and redemption price per class R share ($25,265,607 divided by 3,695,845 shares) $6.84 Net asset value, offering price and redemption price per class R5 share ($5,068,960 divided by 726,756 shares) $6.97 Net asset value, offering price and redemption price per class R6 share ($76,616,245 divided by 10,947,943 shares) $7.00 Net asset value, offering price and redemption price per class Y share ($660,505,713 divided by 94,441,285 shares) $6.99 *On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †
